Opinion issued November 6, 2003 




 


 





In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-01094-CV
          01-03-01095-CV
          01-03-01096-CV
          01-03-01097-CV
          01-03-01098-CV
____________

IN RE AMEER ANWAR RASHEED, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator filed in this Court a pro se motion to proceed as a pauper and a
petition for writ of mandamus.  The petition requests that we order respondent
 to rule
on various pro se motions that relator filed in the 178th District Court in cause
numbers 844617, 844618, 846842, 958164, and 959524.
               The motion to proceed as a pauper is granted.  
               Relator is represented by appointed counsel in the trial court.  Relator is not
entitled to hybrid representation.  Gray v. Shipley, 877 S.W.2d 806 (Tex.
App.—Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State, 616 S.W.2d 623,
625 (Tex. Crim. App. 1981).
               The petition for writ of mandamus is therefore denied.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Higley.